Matter of Tahj B.-L. (Tahjma L.) (2021 NY Slip Op 01619)





Matter of Tahj B.-L. (Tahjma L.)


2021 NY Slip Op 01619


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, CURRAN, AND DEJOSEPH, JJ.


283 CAF 19-01625

[*1]IN THE MATTER OF TAHJ B.-L. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; TAHJMA L., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT. 
MELISSA A. CAVAGNARO, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered July 31, 2019 in a proceeding pursuant to Social Services Law § 384-b. The order denied respondent's motion to vacate a prior default order which terminated her parental rights with respect to the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court